 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10       DANIEL FRAZER,                                           Case No. 1:20-cv-01092-DAD-SAB-HC

11                       Petitioner,                              ORDER FOR SUPPLEMENTAL BRIEFING
12               v.

13       NEIL MCDOWELL,

14                       Respondent.

15

16              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254.

18              On April 21, 2021, the undersigned issued findings and recommendations recommending

19 the petition be denied. (ECF No. 17). On June 24, 2021, the assigned district judge referred the

20 matter back to the undersigned for amended findings and recommendations addressing

21 Petitioner’s arguments with respect to Carpenter v. United States, 138 S. Ct. 2206 (2018). (ECF

22 No. 19). The Court finds that supplemental briefing on the issue would assist the Court in this

23 matter.

24              Accordingly, IT IS HEREBY ORDERED that:

25         1. Respondent shall file a supplemental brief addressing Petitioner’s arguments regarding

26              Carpenter1 within THIRTY (30) days of the date of service of this order; and

27
     1
         Any procedural arguments by Respondent regarding this claim should be made in the brief, but must also address
28 the merits of the claim.

                                                              1
 1      2. Petitioner may file a response to Respondent’s brief within THIRTY (30) days of the date

 2            of service of Respondent’s brief.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     June 29, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                   2
